By the Court:
The plaintiff had no right to “ stop over ” at Sacramento after the defendant had commenced the performance of the contract. He had no such right under the terms of the ticket which he purchased at Omaha in the first instance, and which, on its face, contained nothing on the subject. (Dietrich v. Penn. R. R. Co., 71 Penn. St. 482, and cases there cited; McClure v. P. W. & B. R. R. Co., 34 Md. 532; Churchill v. C. & A. R. R. Co., 3 Am. R. W. R. 433.) The conductor’s check, which the plaintiff received in lieu of his ticket after leaving Omaha, contained these words: *429“No stop-over check given on this ticket;” and in this respect it declared the rights of the plaintiff to be the same which would have been implied under the rule and authorities just referred to.
The plaintiff himself terminated the contract when he voluntarily left the train at Sacramento, which place was not the end of his journey. In this view, and assuming that prior to his arrival at Sacramento the plaintiff had not broken his contract, the leave said to have been given him at Ogden by a conductor to visit Salt Lake and return within a week cannot be of any legal consequence.
Judgment and order reversed and cause remanded for a new trial.